—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which denied petitioner’s application for accidental disability retirement benefits.
Petitioner was employed as a Correction Officer with the Suffolk County Sheriff’s Department. After an accident in March 1986 in which he slipped and fell on a wet floor while at work, petitioner was given a light duty assignment. Petitioner’s subsequent application for accidental disability retirement *797benefits was denied on the basis that he was not permanently incapacitated for the performance of duty as a natural and proximate result of the March 1986 accident. Petitioner contends that this determination is not supported by substantial evidence. We disagree. While there was medical evidence adduced at the hearing to establish that petitioner was disabled from performing active duty assignments, no such evidence was adduced to establish that he was permanently incapacitated from performing light duty assignments of the type he had performed since the March 1986 accident. Accordingly, we find no reason to disturb respondent’s determination.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.